DETAILED ACTION
This office action is in response to amendment filed on Oct. 25, 2021.
Claims 21, 22, 25, 28, 32-34, 37, 40, and 44 have been amended.
Claims 21-44 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 27-28, 30-31, 33, 35, 36, 39-40, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin (US Pub. No. 20110023017 A1 hereinafter “Calvin”), and in view of Warren et al.(US Pub. No. 20130205211 A1 hereinafter “Warren”) and further view of Bennett (US Pub. No. 20120011447 A1 hereinafter “Bennett”) and Brewer et al. (US Pub. No. 20140351063 A1 hereinafter “Brewer”)
Per claim 21 (Currently Amended)
Calvin discloses
A system for a website building system (WBS), the system comprising: 
at least one hardware processor; and a unit for creating a dynamically modified user interface for a designer using said WBS ([0083] “FIG. 8 shows a graphical user interface 146 of the object editor component 54, presented by the browser component 28 on the creator's client or the manager's client, with the assistance of the editor apples component 50 if one exists, to enable the creator or manager to interact with the object editor component 54 on the system 20 sever via the web server 30 for the purpose of creating, modifying or destroying objects instantiating classes in the Website package 60 to create or manage a website.”) running on said at least one hardware processor, said unit comprising:
a user interface (UI) modifier to modify, remove or add UI elements for at least one menu of a regular user interface of said WBS according to use by a said designer of website components of at least one website built using said WBS ([0083] “FIG. 8 shows a graphical user interface 146 of the object editor component [user interface modifier] 54…to enable the creator or manager to interact with the object editor component 54 on the system 20 sever via the web server 30 for the purpose of creating, modifying or destroying objects [to modify or remove UI elements] instantiating classes in the Website package 60 to create or manage a website” Calvin discloses “elements for one menu of user interface” describes in [0086] “placing and sizing content item objects 160 ("widgets").  A context menu 162 may be available to conveniently set various common properties of a selected one of the content item objects 160”)
a dynamic UI runner to generate and display said dynamically modified user interface ([0093] “the object editor (presented in a standard web browser 28) hosts web pages and objects that form the user interface for creating and managing websites, including pages, forms, tables and structured content.”) and 
a visual editor to present said regular user interface (as shown in Fig. 8 & [0086] “The design region 148 provides a "what-you-see-is-what-you-get" area for laying out the presentation aspects of a portion of a website”) and said dynamically modified user interface to said user ([0091] “Objects in the WYSIWYG design area can be selected, moved, resized, reflowed, etc. as directed by the mouse 32 or another user input device 36”)
Calvin does not disclose
a dynamic UI generator to create at least one updated menu for a dynamically modified user interface according to at least one of: a modified, a removed and an added UI element by said UI modifier; said dynamic UI generator to also integrate at least one of: promotional packages, marketing campaigns and external component definitions into said at least one menu.
But Warren discloses
a dynamic UI generator to create at least one updated menu for a dynamically modified user interface according to a modified, a removed and an added UI element by said UI modifier ([0047] “the ECC allows administrators to create and update custom navigation menus for the clients, allowing enterprises to add, subtract, or change the function of UI sections.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin with the teaching of Warren to include a dynamic UI generator to create at least one updated menu for a dynamically modified user interface according to a modified, a removed and an added UI element by said UI modifier; said generator to also integrate marketing campaigns into said at least one menu in order to provide user interfaces that synchronize with the server and download the up-to-date content to be stored within the client device and provide that information desired by an enterprise to the client devices
Calvin and Warren do not disclose
the use of at least one third- party application associated with said at least one website during an editing session by a user of said WBS.
But Bennett discloses
the use of at least one third- party application associated with said at least one website during an editing session by a user of said WBS ([0014] “Web page designers often integrate third-party applications into a website in order to extend the functionality of that website.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin and Warren and further including the use of at least one third- party application associated with said at least one website during an editing session by a user of said WBS as taught by Bennett in order to extend the functionality of the website.
Calvin, Warren and Bennett do not disclose
wherein said promotional package and said marketing campaign are WBS tailor made for said designer.
But Brewer discloses
said dynamic UI generator to also integrate marketing campaigns into said at least one menu (0005] “a marketing connection application is provided on a user terminal and the marketing connection application provides an event campaign GUI (graphical user interface) interface that takes the user through the various steps of coordinating, and putting together the materials for, a marketing campaign and/or event.  For example, the GUI includes a campaign/event creation and development part through which the user specifies a marketing object to be created for a specified/selected marketing campaign or event, and specifies details specific to the marketing campaign or event to populate the marketing object for the marketing campaign or event.”)
wherein said marketing campaign is WBS tailor made for said designer ([0005] “the GUI includes a customizing materials GUI interface to allow the user to select a marketing template and populate the selected marketing template with campaign/event information maintained in the marketing object, for user selection of already-generated materials, for user modification of the populated marketing template and/or already-generated materials to form customized marketing materials for the selected marketing campaign or event”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Warren and Bennett and further including said dynamic UI generator to also integrate marketing campaigns into said at least one menu; wherein said marketing campaign is WBS generated specially for said user as taught by Brewer in order to managing and developing marketing campaigns and events, including providing a graphical user interface (GUI) for a user to manage campaigns and events.
 
Per claim 23
The rejection of claim 21 is incorporated
Calvin further discloses
wherein said use of said website components is evaluated according to their configuration and their parameters ([0081] “Each of the objects of the system 20 has a defined set of behaviors, properties and events.  Once a site object has been created, the manager can create, update and delete styles, pages, content lists, database 58 tables, workflows and digital assets 116 completely independently from each other.  All object configurations are stored in the database management system 58 to enforce data integrity, versioning, search and retrieval.”)

Per claim 24
The rejection of claim 21 is incorporated
Calvin and Warren do not disclose
wherein said use of said at least one third-party application is evaluated according to and level of setup.
But Bennett discloses
wherein said use of said at least one third-party application is evaluated according to and level of setup ([0006] “In order to present a consistent user experience between a main application and several third-party applications, each of the third party applications must be customized to match the user interface of the main application.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin and Warren and further including use of said at least one third-party application is evaluated according to and level of setup by Bennett in order to present a consistent user experience between a main application and a third-party application.

Per claim 27
The rejection of claim 21 is incorporated

wherein said dynamically modified user interface comprises at least one dynamic variants area panel and wherein each said at least one dynamic variants area panel comprises at least one dynamic variants area section (as shown in Fig. 8 & [0086] “A context menu [dynamic variant area panel] 162 may be available to conveniently set various common properties of a selected one of the content item objects 160.”)

Per claim 28
The rejection of claim 27 is incorporated
Calvin further discloses
wherein said dynamic UI runner comprises Serial Number: 16/597,881a component placer to place said components of said at least one updated menu into said at least one dynamic area variants area section in a visual layout for menu selection ([0090] “select from the existing objects catalog 150 any the objects that currently represent aspects of the website and the selected object will be presented in the object property table 152 and, in the case of objects that can be represented by the WYSIWYG paradigm, selected in the design region 148…common properties of objects presented in the design region 148 can be modified using the context menu 162.”)

Per claim 30
The rejection of claim 21 is incorporated
Calvin further discloses
wherein a modified and UI element is a component attribute modification ([0090] “The properties of the selected object can be modified in the object property table 152 upon pressing the modify button 168.  Alternatively, common properties of objects presented in the design region 148 can be modified using the context menu 162.”)

Per claim 31
The rejection of claim 21 is incorporated
Calvin further discloses
wherein said at least one of: a modified, a removed and an added UI element are at least one of: a menu entry and a button ([0083] “FIG. 8 shows a graphical user interface 146 of the object editor component [user interface modifier] 54” & [0084] “The GUI 146 includes four main regions, a WYSIWYG design region 148, an objects catalog region 150, an object property table region 152, and a button pad region 154.”)

Per claims 33, 35, 36, 39-40, and 42-43
They are method claims corresponding to the system claims 21, 23, 24, 27-28, and 30-31 respectively and are rejected the same reason set forth in connection of the rejection of claims 21, 23, 24, 27-28, and 30-31 above.

Claims 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Warren, Bennett and Brewer and further view of Xia et al. (US Pub. No. 20020099556 A1 hereinafter “Xia”)
Per claim 22 (Currently Amended)

Calvin discloses
a component definition tool to receive edits and said external component definitions to said website components from said designer ([0093] “the object editor (presented in a standard web browser 28) hosts web pages and objects that form the user interface for creating and managing websites, including pages, forms, tables and structured content.”)
But Calvin, Warren, Bennett and Brewer do not disclose
a marketer to provide said promotional package and said marketing campaign.
However, Xia discloses
Serial Number: 16/597,881 a marketer to provide said promotional package and said marketing campaign ([0006] “A non-technical person, such as a marketing person [a marketer], then decides what marketing objects to put into the various marketing object containers.  Style templates, marketing campaigns, and various items associated with the campaigns may be used to create or change the web page.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Warren, Bennett and Brewer and further including a marketer to provide said promotional package and said marketing campaign as taught by Xia in order to provide an electronic marketing presentation and display a number of campaigns that are available to associate with the marketing object container for use with commercial website.




It is a method claim corresponding to the system claims 22 and is rejected the same reason set forth in connection of the rejection of claim 22 above.

Claims 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Warren, Bennett and Brewer and further view of Banerjee et al. (US Pub. No. 20150277723 A1 hereinafter “Banerjee”)
Per claim 25
The rejection of claim 21 is incorporated
Calvin, Warren, Bennett and Brewer do not disclose
UI modifier adds a dialog to said designer to point to said at least one of: a modified and an added UI element and explains their function.
But Banerjee discloses
UI modifier adds a dialog to said designer to point to an added UI element and explains their function ([0054] “Display area 430 (Basic Tool Box) displays various basic/complex pre-configured UI elements/components that can be added to the new user interface (by selecting the desired component and placing the selected component in canvas 440)”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Warren, Bennett and Brewer and further including UI modifier adds a dialog to said designer to point to an added UI element and explains their function as taught by Banerjee in order to provide user selecting a component in a currently displayed user interface, management 

Per claim 37
It is a method claim corresponding to the system claims 25 and is rejected the same reason set forth in connection of the rejection of claim 25 above.

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Warren, Bennett and Brewer and further view of Vasiltschenko et al. (US Pub. No. 20180004544 A1 hereinafter “Vasiltschenko”)
Per claim 26
The rejection of claim 21 is incorporated
Calvin, Warren, Bennett and Brewer do not disclose
UI modifier highlights said at least one of: a modified and an added UI element using at least one of: color change, background change, blinking and a visual effect.
But Vasiltschenko discloses
UI modifier highlights a modified UI element using color change ([0054] “…may modify the application UI to highlight UI components to render the components more clearly visible to a user with red-green color blindness.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Warren, Bennett and Brewer and further including UI modifier highlights a modified UI element 

Per claim 38
It is a method claim corresponding to the system claims 26 and is rejected the same reason set forth in connection of the rejection of claim 26 above.

Claims 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Warren, Bennett and Brewer and further view of Martin et al. (US Pub. No. 20170235465 A1 hereinafter “Martin”)
Per claim 29
The rejection of claim 27 is incorporated
Calvin, Warren, Bennett and Brewer do not disclose
wherein said at least one dynamic variants area section comprises an interface to at least one third party application.
But Martin discloses
wherein a section comprises an interface to at least one third party application ([0003] “receiving, at the user interface authoring platform, a selection of an intent that will trigger the task…receiving, at the user interface authoring platform, an identification of a third party application used for execution of the task.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Warren, Bennett and Brewer and further including wherein a section comprises an interface to 

Per claim 41
It is a method claim corresponding to the system claims 29 and is rejected the same reason set forth in connection of the rejection of claim 29 above.

Claims 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Warren, Bennett and Brewer and further view of Li et al. (US Patent No. 8,869,049 B1 hereinafter “Li”)
Per claim 32 (Currently Amended)
The rejection of claim 21 is incorporated
Calvin discloses
an editor UI builder to display said representative component of said clusters of components as part of said dynamically modified user interface as said designer edits said website ([0074] “FIG. 4 illustrates packages 60, 86, 88, 90 of classes for completely representing a dynamic website in an object-oriented manner...” & [0083] “FIG. 8 shows a graphical user interface 146 of the object editor component 54, presented by the browser component 28 on the creator's client or the manager's client, with the assistance of the editor apples component 50 if one exists, to enable the creator or manager to interact with the object editor component 54 on the system 20 sever via the web server 30 for the purpose of creating, modifying or destroying objects instantiating classes in the Website package 60 to create or manage a website.”)
Calvin, Warren, Bennett and Brewer do not disclose
a page analyzer to classify and cluster said website components according to their type or class and to determine a single representative component for each said cluster, said representative component to represent each said cluster using at least one of: geometric attribute parameters, average attribute dimensions and importance-based criteria.
But Li discloses
a page analyzer to classify and cluster said website components according to their type or class and to determine a single representative component for each said cluster (col.3 lines 13-23 “A UI design includes one or more components (also called "UI components") such as regions, texts, images, and buttons.  A UI component itself may include one or more UI components.  The former is called the parent UI component and the latter are called the children UI components), said representative component to represent each said cluster using geometric attribute parameters (col.3 line 66-col.4 line 10 “The server 120 receives UI queries from the client 110 regarding UI designs and searches in the index for design examples containing UI components similar (e.g., location, background color, and/or font) to the existing UI components specified in the UI queries.  The server 120 scores each design example in the search results by calculating a minimum transformation cost for transforming the existing set of UI components specified in the UI query into a corresponding set of UI components in the design example, which may involve operations such as adding, deleting or geometrically transforming (translation and/or scaling) one or more UI components.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Warren, Bennett and Brewer and further including a page analyzer to classify and cluster said website components according to their type or class and to determine a single representative component for each said cluster, said representative component to represent each said cluster using geometric attribute parameters as taught by Li in order to a method for automatically completed user interface design created by a user and automatically generate a complete design from an UI design.

Per claim 44
It is a method claim corresponding to the system claims 32 and is rejected the same reason set forth in connection of the rejection of claim 32 above.

Response to Arguments
Applicant’s arguments filed on Oct. 25, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a)	Applicant's arguments with respect to claims 21 and 33, the limitations “dynamic UI generator to also integrate at least one of: a promotional package, a marketing campaign and external component definitions into said at least one menu; wherein said promotional package and said marketing campaign are WBS tailor made for said user” that cited references do not teach or suggest.


Examiner disagrees.
The cited reference Brewer discloses a user/designer of web service system who is creating a marketing event in paragraph [0058] “The web service providing apparatus 102 includes a marketing event creation part 102a for creating a new cabinet in the marketing database 101b, and web services 102b for providing various services to users of the system 100, such as creating or deleting marketing events for a user, retrieving contents from the marketing database 101b, uploading or downloading files and other data to be used in connection with developing and managing marketing events, and etc. Such web services may also allow creating or modifying users, groups, templates for customizing marketing events, and etc.” That is a user/designer using the WBS.
Brewer further discloses dynamic UI generator to also integrate marketing campaigns into said at least one menu in [0005] “a marketing connection application is provided on a user terminal and the marketing connection application provides an event campaign GUI (graphical user interface) interface that takes the user through the various steps of coordinating, and putting together the materials for, a marketing campaign and/or event.  For example, the GUI includes a campaign/event creation and development part through which the user specifies a marketing object to be created for a specified/selected marketing campaign or event, and specifies details specific to the marketing campaign or event to populate the marketing object for the marketing campaign or event.”
Brewer also discloses wherein said marketing campaign is WBS tailor made for said designer in [0005] “the GUI includes a customizing materials GUI interface to allow the user to select a marketing template and populate the selected marketing template with campaign/event modification of the populated marketing template and/or already-generated materials to form customized marketing materials for the selected marketing campaign or event. [that is tailoring the user interface used by marketing with campaign/event information]

Based on at least the reason above, the suggested combination of references teaches or
suggests all features of independent claims 21 and 33. Therefore, at least by virtue of
dependence, the combination of reference teaches or suggests all elements of associated
dependent claims. Accordingly, these rejections should be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191